department of the treasury internal_revenue_service washington d c date number release date cc dom fs proc tl-n-2360-00 uilc internal_revenue_service national_office field_service_advice memorandum for district_counsel district_counsel north florida cc ser nfl jax from subject assistant chief_counsel field service cc dom fs proc request for chief_counsel_advice issuance of statutory_notice_of_deficiency to successor_corporation this chief_counsel_advice responds to your memorandum dated date chief_counsel_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend a b c d date date statute issue to which party should the internal_revenue_service service issue the statutory_notice_of_deficiency conclusion the service should issue the statutory_notice_of_deficiency to b as successor_in_interest to a facts a was incorporated in state c b is a taxable corporation organized under tribal law b was incorporated on date when the certificate of incorporation was filed with the secretary of d the articles of merger dated date between a and b were prepared and filed with the secretary of state of state c the articles of merger provide that a will merge into b with b the surviving entity the articles further provide that b shall succeed to all the rights privileges immunities and franchises and all the property real personal and mixed of a without the necessity for any separate transfer and that b shall be responsible and liable for all obligations of a and neither the rights of the creditors nor any liens on the property of a shall be impaired by the merger statute renders the surviving corporation responsible and liable for all the liabilities and obligations of each corporate party to the merger a filed its final return for the short_year ending date it is this period for which the service wishes to issue a statutory_notice_of_deficiency for a’s tax_liability law and analysis the statutory_notice_of_deficiency for a’s tax_liability for the short_year ending date should be issued to b as successor_in_interest to a case development hazards and other considerations none if you have any further questions please call the branch telephone number
